Citation Nr: 1800033	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  15-16 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure. 
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 
 
3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure. 
 
4.  Entitlement to total disability based on individual unemployability due to service connected disorders. 
 
 
REPRESENTATION
 
Appellant represented by:  Carol Ponton, Esq. 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1969 to January 1972, to include service in the Republic of Korea from February 1971 to January 1972. 
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2011, February 2015 and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The issues of entitlement to service connection for hypertension and an acquired psychiatric disorder, to include depression; as well as entitlement to a total disability based on individual unemployability due to service connected disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT
 
1.  Resolving all doubt in favor of the Veteran, the circumstances of his service in Korea brought him to the demilitarized zone (DMZ) and, as such, herbicide exposure is conceded on a facts-found basis.
 
2.  The Veteran has been diagnosed with Parkinson's disease, which is presumed to be due to exposure to herbicides.
 

CONCLUSION OF LAW
 
Parkinson's disease is presumed to have been incurred inservice.  38 U.S.C. §§ 1110, 1116, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
As the Board's decision to grant entitlement to service connection for Parkinson's disease constitutes a complete grant of that benefit, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).
 
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C. § 1113 (b) (2012); 38 C.F.R. § 3.303 (d).
 
VA regulations provide a presumption of herbicide exposure where a veteran served in the Republic of Korea on the demilitarized zone during certain time periods.  38 C.F.R. § 3.307 (a)(6).  Specifically, a veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Id.   
 
In a case where a veteran is alleging herbicide exposure outside of those locations, the presumptive provisions do not apply and exposure must be determined on a case-by-case basis.  See 38 C.F.R. § 3.309 (e); VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 1, § H.7.a.  Once it is established that a veteran was in fact exposed to a qualifying herbicide, VA will presume that a disease listed under 38 C.F.R. § 3.309 (e) is due to the exposure to herbicides.  66 Fed. Reg. 23166 (May 8, 2001).
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted Parkinson's disease to a degree of 10 percent or more at any time after service the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e). 
 
In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the veteran must show that he served in or near the Korean demilitarized zone during the prescribed time period.  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).
 
When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. 
 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997.  In Jefferson v. Principi, 271 F.3d 1072  (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076.  The United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000). 
 
As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 
 
The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in regards to the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
 
The Veteran contends that he was exposed to Agent Orange while serving on the Korean DMZ.  Consequently, he asserts that he is entitled to the presumptive provisions of 38 C.F.R. § 3.307 and 3.309, and should be awarded service connection for Parkinson's disease based on his inservice exposure to Agent Orange and other herbicides in the Republic of Korea. 
 
The Veteran's service personnel records indicate, in pertinent part, that he served in the Republic of Korea from February 1971 to January 1972.  The Veteran alleges that as a helicopter crew chief he made routine flights into the demilitarized zone. He also alleges that he believes Agent Orange was used at the South Korean bases where he was stationed, and argues that his duties included transporting barrels in trucks all over South Korea and he did not know what was in the barrels that he transported.  The Veteran noted the lack of vegetation on Camp Casey and Camp Humphreys, which he attributed to those areas being sprayed with Agent Orange.  He also stated that at times they were not allowed to drink the water on base and water was distributed to them.  The Veteran has submitted statements that he frequently was tasked with visiting Camp Casey near the DMZ.  He has also submitted statements from a fellow soldier who corroborated the claim that the appellant was at Camp Casey near the DMZ during their time in Korea.  The Veteran's military occupational specialty as a helicopter repairman and crew chief are consistent with visiting the DMZ for either troop movement or equipment repair purposes.  
 
In relevant part, 38 U.S.C. § 1154 (a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report that his duties took him to Camp Casey at the DMZ, and his reports are credible and consistent with the circumstances of his service as a helicopter crew chief.  He has been consistent in his statements and there is no explicit evidence to contradict his reports.  The Board finds the statements of his spouse and fellow serviceman to be credible as they are consistent with each other and the evidence of record.  The Board has no reason to doubt the veracity of their statements.  Therefore, the Board finds that the Veteran, his spouse and his fellow service member have competently and credibly reported that the claimant's duties brought him near the DMZ.  On this evidence, and utilizing the benefit of the doubt doctrine outlined in Gilbert, the Board concedes herbicide exposure on a facts-found basis and consistent with the policy outlined in M21-1MR IV.ii.2.C.10.q.
 
VA treatment records show that the Veteran has been diagnosed with, and currently suffers from compensably disabling Parkinson's disease.  See 38 C.F.R. § 4.124a, Diagnostic Code 8004 (providing a 30 percent minimum rating for a diagnosis of paralysis agitans, or Parkinson's disease).  Further, the Veteran has submitted a January 2015 private medical opinion by Dr. M.S. concluding that his Parkinson's disease is a result of exposure to Agent Orange during his active military service.  
 
Therefore, as the Veteran was present at or near the Korean DMZ during the relevant timeframe and under the relevant circumstances, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  In addition, he has been shown to have Parkinson's disease which has manifested to a compensable degree, and VA has found that there is a link between herbicide exposure and Parkinson's disease.  As such, service connection for Parkinson's disease is granted.  38 U.S.C. §§ 1110, 1116, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
 

ORDER
 
Entitlement to service connection for Parkinson's disease is granted.
 
 
REMAND
 
As to the claims for entitlement to service connection for hypertension, and an acquired psychiatric disorder, to include depression; as well as entitlement to a total disability based on individual unemployability due to service connected disorders, the Board finds that these claims must be remanded because its adjudication is inextricably intertwined with the above decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).
 
On remand, the AOJ should obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C. § 5103A (b) (2012).
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
In light of the above award of entitlement to service connection for Parkinson's disease, readjudicate the remaining claims.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


